t c memo united_states tax_court william be flanagin and barbara j flanagin petitioners v commissioner of internal revenue respondent docket no filed date william eh flanagin pro_se joseph t ferrick for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in and accuracy-related_penalties on petitioners’ federal income taxes accuracy--related penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether william fe flanagin's mr flanagin software development activity was an activity engaged in for profit and whether petitioners are liable for penalties pursuant to sec_6662 for and due to a substantial_understatement_of_income_tax findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners husband and wife resided in tllinois i the software development activity prior to and during the years in issue mr flanagin was a mainframe computer consultant during this time mr flanagin also conducted an activity the software development activity that involved writing new software and trouble-shooting old software for use on the zenith computer zenith data systems zenith first produced the z-100 in late by this time ibm had introduced the ibm personal computer pc and had taken the industry by storm the z-100 was non-pc compatible and in zenith stopped production of the z-100 mr flanagin was aware that zenith stopped production of the z-100 during the years in issue a generous estimate of the total number of z-100 users was a few thousand mr flanagin was aware of the limited number of z-100 users a the floppy disk driver in the late 1980's mr flanagin developed a floppy disk device driver diskpack for the z-100 he contacted zenith to inguire whether it was interested in this software zenith informed mr flanagin it was not interested in diskpack zenith referred mr flanagin to paul herman mr herman who owned paul herman inc phi phi was a one-man mail-order operation that distributed a newsletter the z-100 lifeline and z-100 parts products and software to z-100 users in or mr flanagin contacted mr herman after some correspondence mr herman informed mr flanagin that he mr herman wanted to distribute diskpack in date mr herman told mr flanagin that he mr herman had absolutely no way of knowing what the sales of diskpack might be mr herman suggested a selling_price of dollar_figure with mr flanagin receiving a 15-percent royalty on gross_sales by date phi had sold units of the diskpack program in the fall of phi offered an updated version of diskpack for dollar_figure by date phi had sold a total of approximately copies of diskpack during this time mr flanagin also worked on possible modifications to diskpack so that it would work on pc emulators the z-100 lifeline solicited interest in such modifications by date only two people expressed interest in a pc- emulating version of diskpack b the scsi board in date there was a get-together of users approximately people attended a discussion among the attendees led to the suggestion that some of the more knowledgeable z-100 users should attempt to produce a scsi host adaptor scsi board that would allow z-100's to interface with z-100 peripherals such as cd rom's tape backup units and removable cartridge drives mr herman recruited four individuals including mr flanagin to develop the scsi board for the mr flanagin would develop the software necessary to run the scsi board as of date mr herman and the group had not determined how to finance promote or sell the scsi board by mid-to-late the scsi board project was nearly completed mr herman solicited orders for the scsi board through the z-100 lifeline the announced price was dollar_figure at this time the z-100 lifeline's circulation was between and people in date phi began shipping the scsi board by date phi had sold scsi boards in date phi sold the remainder of the scsi boards during and mr flanagin also attempted to develop software that allowed additional drivers to be used with the scsi board il other background information mr flanagin kept receipts for the various computer-related expenses he incurred in conducting his software development activity he kept no other books_and_records of financial information mr flanagin did not maintain a budget or financial projections for his software development activity he kept no records of projects undertaken or hours worked on specific projects mr flanagin never prepared any marketing or financial plans or projections at no time did mr flanagin undertake any study of what costs he might incur in attempting to develop working software for the scsi board petitioners deducted expenses related to the software development activity on schedule c of their tax returns petitioners reported the following income receipts and expenses nonsoftware software activity software activity year activity income gross_receipts expenses dollar_figure so dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number ' this is the amount mr flanagin reported on his original separate_return an amended_return was filed for however it was not made part of the record the amended_return reported more taxable_income than the original return and additional tax due we believe therefore that in mr flanagin's nonsoftware activity income was at least dollar_figure since petitioners annual gross_receipts from the software activity never exceeded dollar_figure petitioners reported losses from the software development activity were as follows year loss dollar_figure big_number big_number big_number big_number big_number big_number big_number opinion i the software development activity sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he or she engaged in the activity with an actual and honest objective of making an economic profit independent of tax savings see 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit see 91_tc_371 sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking to all the surrounding facts and circumstances see 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer's mere after-the-fact statement of intent see 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs petitioners bear the burden_of_proof see rule a sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer's profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive the number of factors for or against the taxpayer is not necessarily determinative and more weight may be given to some factors than to others see sec_1_183-2 income_tax regs cf 70_tc_715 affd 615_f2d_578 2d cir petitioners contend that the losses from the software development activity are properly deductible because the activity was profit motivated conversely respondent asserts that the activity was not engaged in for profit we agree with respondent a manner in which the activity is conducted the fact that a taxpayer carries on the activity ina businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective see sec_1_183-2 income_tax regs a taxpayer ordinarily should use some accounting techniques that at a minimum provide the taxpayer with the information required to make informed business decisions see 809_f2d_355 7th cir affg tcmemo_1985_523 without such a basis for decision any profit would be fortuitous and losses would be expected see id mr flanagin did not make any written forecasts or projections of future income he conducted his activity unaware of the amount of revenue he could expect and had no concept of what his ultimate costs might be or how he might achieve any degree of cost efficiency mr flanagin did not keep adequate_records of the software development activity the record demonstrates that mr flanagin's actions were not businesslike and indicates that he lacked a profit_motive b expertise of mr flanagin a taxpayer's expertise research and study of an activity as well as his consultation with experts may be indicative of a profit intent see sec_1_183-2 income_tax regs taxpayers should not only familiarize themselves with the undertaking but should also consult or employ an expert if needed for advice on how to make the operation profitable burger v commissioner supra pincite mr flanagin had software writing experience however he was not knowledgeable about the economics of the activity mr flanagin did not seek professional advice on the economic aspects of software development these facts do not persuade us that mr flanagin had a profit_motive c elements of personal pleasure the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective see sec_1_183-2 income_tax regs the mere fact that a taxpayer derives personal pleasure from a particular activity however does not per se demonstrate a lack of profit_motive see rinehart v commissioner tcmemo_1998_205 based on the record in this case it appears to us that mr flanagin enjoyed developing and debugging computer_software programs mr flanagin sent vendors working copies of software products he developed he testified that he was willing to take the risk that the software he developed would be stolen or might be utilized without receiving compensation we conclude that it was personal pleasure and satisfaction that drove mr flanagin to spend his time and money developing software for an obsolete computer accordingly this factor weighs against petitioner d history of income or losses a record of substantial losses over several years may be indicative of the absence of a profit_motive see 72_tc_411 affd without opinion 647_f2d_170 9th cir mr flanagin suffered an uninterrupted history of losses from the software development activity from through mr flanagin's history of losses indicates a lack of a profit_motive br petitioners' financial status substantial income from sources other than the activity in guestion particularly if the activity's losses generate substantial tax benefits may indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs in and mr flanagin had nonsoftware activity income of at least dollar_figure and dollar_figure respectively mr flanagin could afford to operate the software development activity as a hobby this factor indicates a lack of profit objective f other factors mr flanagin knew that the useful_life of the z-100 was nearing its end petitioners argue however that mr flanagin's work relating to the z-100 was laying the foundation for developing pc-compatible software at the trial mr flanagin testified that he had no evidence to support this contention even if mr flanagin had been attempting to move into the pc- compatible market the aforementioned factors still weigh against petitioners g conclusion after reviewing the entire record we conclude that mr flanagin did not engage in the software development activity with an actual and honest objective of making a profit within the meaning of sec_183 il accuracy-related_penalty for a substantial_understatement respondent determined that petitioner is liable for the accuracy-related_penalty for and because there were substantial understatements of income_tax on petitioners' and federal_income_tax returns see sec_6662 and bo an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return see sec_6662 a a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 d the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item see sec_6662 b petitioners have the burden of proving they are not liable for the penalty see rule a petitioners make no arguments regarding the accuracy-related_penalty based on the record we conclude that there was a substantial_understatement_of_income_tax in each of the years in issue and respondent's determination is sustained to reflect the foregoing decision will be entered for respondent
